In an action on promissory notes, the appeal is from an order granting respondent’s motion to transfer the action from the jury calendar to the nonjury calendar. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. Respondent invokes a waiver provision, contained in a chattel mortgage, for the purpose of depriving appellant of a jury trial. The waiver provision pertains only to the mortgagor and not to appellant, who as an individual was not a party to the mortgage.
Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.